Citation Nr: 0427609	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-06 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
veteran is seeking service connection for PTSD.  The RO has 
denied this claim on the basis of the absence of a credibly 
supported stressor associated with his diagnosed PTSD.

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When the veteran initially filed his claim 
in 1996, entitlement to service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition with credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).

Thereafter, 38 C.F.R. § 3.304(f) was amended, effective March 
7, 1997.  The amended regulation provides the following.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this Chapter; a link, established by medical evidence between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor 38 C.F.R. § 3.304(f) (2003).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th edition of The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994).  38 C.F.R. § 4.130 (1997). 
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim.  38 
C.F.R. § 4.125 (1996).  In Cohen v. Brown, 10 Vet. App. 128, 
145 (1997), the United States Court of Appeals for Veterans 
Claims (Court) noted that a significant change from DSM-III 
to DSM-IV was that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, at 141. Subsequently, the 
Court noted that, "under Cohen, the veteran was 'entitled to 
receive the benefit of the most favorable version' of the 
DSM."  Helfer v. West, 11 Vet. App. 178, 179 (1998), 
affirmed, 174 F.3d 1332 (Fed. Cir. 1999).

The new criteria essentially eliminates the role of 
adjudicators in determining the sufficiency of the claimed 
stressor in supporting a diagnosis of PTSD.  Instead, the 
sufficiency of a stressor is presumed if it is accepted by a 
medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

In this case, the veteran has been diagnosed with PTSD.  The 
report of a July 1996 VA examination contains an assessment 
that the veteran suffers from a very mild form of PTSD with 
very occasional symptoms.  Although the report of a 
subsequent VA examination in May 1998 does not diagnose PTSD 
and specifically finds no evidence of PTSD, subsequent VA 
treatment records dated from 1998 to 2000 show ample medical 
evidence of a diagnosis of PTSD.

However, the report of the July 1996 VA examination does not 
contain an opinion as to whether there is a nexus between the 
veteran's current symptoms and a specific inservice stressor.  

The July 1996 VA examination report does show that the 
examiner discussed the veteran's military history including: 
that the veteran served in Vietnam from January 1969 to 
November 1969; that the veteran was in the artillery field 
unit and later in the infantry; and that he had had combat 
experience and had not incurred any injuries from his combat 
experience.  However, the veteran has not claimed that any of 
his cited stressors occurred during, or were associated with, 
his involvement in actual combat.  Thus, the claimed 
stressors are not related to combat, and the veteran's lay 
statements alone will not be enough to establish the 
occurrence of the alleged stressors.  

With respect to this, in December 1996 correspondence, the 
veteran has cited the following stressors:  (1) Learning of 
the death of a friend, PFC D. H., by reading of that in Stars 
and Stripes.  This happened in May 1969.  That soldier was 
killed in battle.  (2) Learning of the accidental death of 
his college girl friend whom he had previously planned to 
marry but broke up with because he was drafted.  This 
happened in May 1969.  (3) Witnessing the mutilation of a 
dead Viet-Cong solder by ARVN soldiers in AO Judy near the 
Van Co Dong River, southwest of Saigon.  This happened in the 
spring of 1969.  (4) Witnessing the wet, stiff body of PFC 
Smith on the back of a jeep, the day after Smith was 
retrieved from a canal where he had drowned.  The veteran had 
talked with him the night before Smith died.  In subsequently 
received correspondence, the veteran cited additional 
stressors he associated with his tour in Vietnam and not 
related to combat.

In order to establish the occurrence of these claimed 
stressors, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran has provided corroborative evidence 
which substantiates the occurrence of two of the claimed 
stressors.  He has submitted two contemporaneous letters 
dated and postmarked in May 1969, which verify the accidental 
death of his girlfriend.  He has also submitted two letters 
proximate to the period when the veteran stated his friend, 
PFC D. H., was killed.  Those two letters verify that the 
veteran was a friend of D. H., and that he died in a battle.  
Thus, there is credible supporting evidence that these two 
claimed inservice stressors occurred.  

Therefore, to establish a link, by medical evidence, between 
the veteran's current diagnosis of PTSD and an inservice 
stressor, a remand is necessary to obtain a medical opinion 
as to whether there is a link between one or both of these 
two stressors and the veteran's diagnosed PTSD.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must send the veteran a VCAA 
letter and request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran to 
identify or submit any additional 
pertinent medical evidence in support of 
his claim regarding his claimed PTSD.  
Based on his response, the RO should 
attempt to procure copies of all relevant 
medical records which have not previously 
been obtained from any identified 
treatment sources, and associate those 
records with the claims file. 

3.  Send the claims folder for review to 
the examiner who examined the veteran in 
July 1996, if available, or otherwise to 
a psychiatrist, in order to obtain an 
opinion with respect to the etiology of 
the veteran's diagnosed PTSD.  The 
examiner should note in the examination 
report, or in an addendum, that the 
claims folder was reviewed.  After 
reviewing the claims folder, and if 
deemed necessary by the examiner, 
conducting an examination, the examiner 
should express an opinion as to the 
following: 

The psychiatrist should specify whether 
one or both of the following stressors 
was sufficient to produce the diagnosed 
post-traumatic stress disorder, and 
whether there is a link between the 
current PTSD symptomatology and one or 
both of the verified inservice stressors.  

The RO is to inform the examiner that the 
two verified stressors are the following: 

(1) Learning in May 1969 of the 
combat death of a friend, PFC 
D. H., by reading of that in 
Stars and Stripes.  

(2) Learning in May 1969 of the 
accidental death of his college 
girl friend whom he had 
previously planned to marry but 
broke up with because he was 
drafted.  

In this connection, the examiner should 
review the veteran's correspondence 
received in March 2004 which describe 
these incidents.  

The rationale for any opinion expressed 
should be included in the 
addendum/report.  If the examiner 
determines that it is not feasible to 
respond to any of the above inquiries, 
the examiner should explain why it is not 
feasible to respond.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claim on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the February 2004 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



